UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10258 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Tredegar Corporation 1100 Boulders Parkway Richmond, Virginia 23225 REQUIRED INFORMATION See Appendix 1. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administerthe employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN By: /s/ A. Brent King A. Brent King Employee Savings Plan Committee Date:June 28, 2010 2 Appendix 1 Tredegar Corporation Retirement Savings Plan FINANCIAL REPORT DECEMBER 31, 2 3 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-16 SUPPLEMENTARY INFORMATION Schedule H, Line 4i- Schedule of Assets (Held at End of Year)-Schedule I 17 EXHIBIT Consent of Independent Registered Public Accounting Firm 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator Tredegar Corporation Retirement Savings Plan Richmond, Virginia We have audited the accompanying statements of net assets available for benefits of the Tredegar Corporation Retirement Savings Plan (Plan) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Witt Mares, PLC Richmond, Virginia June 17, 2010 -1- FINANCIAL STATEMENTS TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2009 and 2008 ASSETS Investments, at fair value: Money market fund $ - $ Tredegar Corporation common stock Mutual funds - Actively managed commingled funds - Common collective trust - Loans to participants Total investments Receivables: Accrued interest and dividends Total receivables Total assets LIABILITIES Benefits payable Accrued administrative fees - Due to broker for securities purchased - Total liabilities Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit responsive investment contract - Net assets available for benefit $ $ See accompanying notes. -2- TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income (loss): Interest $ $ Dividends Net appreciation (depreciation) in fair value of investments ) Total investment income (loss) ) Contributions: Employer Participants’ Rollover Total contributions Total additions ) DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Administrative expenses Benefits paid to participating employees Total deductions NET INCREASE (DECREASE) ) NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ $ See accompanying notes. -3- TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Tredegar Corporation (Tredegar), which is engaged directly in the manufacturing of plastic films and aluminum extrusions, is a Virginia corporation.The Tredegar Corporation Retirement Savings Plan (Plan) was adopted by the Board of Directors of Tredegar on June 14, 1989 and the Plan was effective as of July 1, 1989. The Plan is subject to Titles I, II and III and is exempt from Title IV of the Employee Retirement Income Security Act of 1974 (ERISA). Title IV of ERISA provides for federally sponsored insurance for plans that terminate with unfunded benefits.No such insurance is provided to participants in this Plan; however, because the benefits that participants are entitled to receive are always equal to the value of their account balances, the Plan is always fully funded.The value of a participant's account may change from time to time.Each participant assumes the risk of fluctuations in the value of his or her account. The accompanying financial statements of the Plan have been prepared in conformity with U. S. generally accepted accounting principles (GAAP). Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires the plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Fair Value Measurements Recent Accounting Pronouncement On January 1, 2008, the Plan adopted the provisions of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 820 “Fair Value Measurements and Disclosures”, for financial assets and liabilities.The Plan delayed the application of ASC Topic 820 for non-financial assets and non-financial liabilities, until January 1, 2009.ASC Topic 820 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.See Note 11. Security Transactions and Related Investment Income Security transactions are accounted for on the trade date and dividend income is recorded as earned on the ex-dividend date.Interest income is recorded as earned on the accrual basis.In determining the realized net gain or loss on securities (Continued) -4- TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Continued) sold, the cost of securities is determined on a historic cost basis.The Plan presents in the statements of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of investments, which consists of the realized gains or losses and the change in unrealized appreciation (depreciation) on those investments. Payment of Benefits Benefits are recorded when paid or when payment has been attempted. Investment Valuation Investments are stated at fair value determined as follows: Money market funds - market price which is equivalent to cost Common stock - last published sale price on the New York Stock Exchange Actively managed commingled funds - provided in the audited annual report of the Frank Russell Trust Company Common collective trust - Investments in the Stable Asset Fund (Guaranteed Investment Contract, GIC) are credited with earnings on the underlying investments (principally the JP Morgan Asset Management Stable Asset Income Fund) and charged for plan withdrawals and administrative expenses.The GIC is included in the investments at fair value at December 31, 2009, and is then adjusted to contract value.Fair value is based on the annual report of the JP Morgan Asset Management Stable Asset Income Fund.Contract value represents deposits made to the account plus interest earned on those deposits, less any withdrawals, withdrawal charges, and asset charges. Shares of mutual funds were valued at quoted market prices, which represent the net asset value of shares held by the Plan Recent Accounting Pronouncement Effective January 1, 2009, the Company adopted ASC 105-10, “Generally Accepted Accounting Principles – Overall”, which was formerly known as Statement of Financial Accounting Standards (SFAS) No. 168. ASC 105-10 establishes the FASB ASC (the "Codification") as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. (Continued) -5- TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Concluded) In May2009, the FASB issued ASC 855-10, formerly SFAS No.165,“Subsequent Events”. ASC 855-10 establishes principles and requirements for the reporting of events or transactions that occur after the balance sheet date, but before financial statements are issued or are available to be issued. ASC 855-10 is effective for financial statements issued for fiscal years and interim periods ending after June15, 2009. As such, the Plan adopted these provisions during the period. Adoption of ASC 855-10 did not have a material effect on the Plan’s financial statements. NOTE 2.DESCRIPTION OF PLAN The Plan is a defined contribution plan.Information regarding plan benefits and vesting is provided in the Plan and related documents, which are available at Tredegar's main office at 1100 Boulders Parkway, Richmond, Virginia. NOTE 3. CONTRIBUTIONS AND INVESTMENT OPTIONS A participant may contribute a percentage of his or her base pay (as defined) ranging from a minimum of .1% (one-tenth of one percent) to 75%.With the exception of certain collectively bargained plans, the company match contribution is $1.00 for every $1.00 a participant contributes up to 6% each payroll period. With the exception of Participants covered under certain collective bargaining agreements, Employees hired on or after January 1, 2007 will automatically be enrolled in the retirement savings plan at a three percent contribution level unless they choose to contribute more or less.The default investment fund is the age appropriate target fund. Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers twenty (20) mutual funds, Tredegar stock and one (1) common collective trust as investment options to participants. All Employer Contributions are invested in the Tredegar Stock Fund.Effective January 1, 2007, if the Participant has at least three years of service, any existing Company matching funds as of December 31, 2006 can be transferred once per month as follows: a maximum of up to 33% of the participant’s existing units can be transferred during 2007, up to 66% in 2008, and up to 100% in 2009.If the (Continued) -6- TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2009 and 2008 NOTE 3. CONTRIBUTIONS AND INVESTMENT OPTIONS (Concluded) Participant is age 55 with at least three years of service, the Participant may transfer all or any part of their company matching account on a monthly basis.Company matching contributions made after January 1, 2007 (“Post-2006 Match”) will be invested in company stock, and the Participant may continue to keep their match in Tredegar stock.However, if the Participant has at least three years of service, the Participant will be able to transfer the Post-2006 Match to other funds on a monthly basis. NOTE 4. INVESTMENTS The following table presents the fair value of investments as of December 31, 2009 and 2008. 2009 (1) 2008 (1) Money market fund - Russell Trust Company Short-Term Investment Fund $
